Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 4, 2009 QUADRA PROJECTS INC. (Exact name of registrant as specified in its charter) Nevada 000-53156 45-0588917 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 6130 Elton Avenue, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code 1-888-597-8899 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
